Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a multi-view display device which is switchable between a single view mode and a multiple multi-view mode, the display comprising: a display panel comprising a matrix of pixels arranged in orthogonal row and column directions; a substrate; a non-switchable optically transparent layer having a fixed refractive index, comprising a flat side and a lens side; and a birefringent electro-optic material disposed between the non switchable optically transparent layer and the substrate.  The prior art of record does not teach, combination with the limitations above,  wherein the birefringent electro-optic material exhibits an extra-ordinary refraction index in a first state, and exhibits an ordinary refraction index in a second state, wherein the lens side is closer to the display panel than the flat side, wherein the lens side comprises a plurality of lenticular lens elements, wherein each lenticular lens element is convex, wherein the fixed refractive index of the non-switchable optically transparent layer is substantially equal to the extra-ordinary refractive index of the birefringent electro-optic material; wherein a polarization direction of light from a display output side of the display panel and incident on the non-switchable optically transparent layer is linear and in a plane of the display output side, wherein in the single view mode the birefringent electro-optic material is in the first state,PCIP.21132Atty. Docket No. 2010P00823 USO1Appl. No. 16/596,819Response under 37 C.F.R. § 1.116 Amendment and/or ResponseExpedited ProcedureIn Reply to Final Office Action September 13, 2021wherein in the multi-view mode, the birefringent electro-optic material is in the second state as recited in independent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871